89 Ill. App. 2d 284 (1967)
232 N.E.2d 144
In the Matter of Ordinance No. 491, Standing as a Petition, Annexing Certain Territory to the City of Loves Park, Illinois. (North Park Fire Protection District, Rockford, Illinois, a Public Corporation, Objector, Appellant.)
Gen. No. 67-86.
Illinois Appellate Court  Second District.
December 1, 1967. 
Reno, Zahm, Folgate and Skolrood, of Rockford, for appellant.
Philip A. Nicolosi, of Rockford, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE ABRAHAMSON.
Judgment affirmed.
Not to be published in full.